                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
RYAN BAGWELL                         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )               Civil Action No. 1:15-cv-531 (CRC)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE                              )
                                     )
                  Defendant.         )
___________________________________ )

                         THE PARTIES’ JOINT STATUS REPORT

       Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, and Plaintiff, Ryan Bagwell (“Plaintiff”), pursuant to the Court’s June 13, 2019 and

September 24, 2019, Orders as follows:

       As an initial matter, the parties are in receipt of this Court’s September 24, 2019, Minute

Order stating that the parties missed a Court ordered deadline to file a status report within a week

of the June 13, 2019, Status Hearing. The parties respectfully submit that they have reviewed the

docket in this case, and the parties did not see an order for submission of a joint report within a

week of June 13, 2019.

       Second, the parties have been in compliance with this Court’s order to meet and confer to

further narrow search terms. Indeed, on June 13, June 19, June 26, July 1, July 16, and August 2,

2019, the parties discussed narrowing the search terms. Moreover, on June 19, June 20, June 26,

June 27, June 28, July 16, and September 20, 2019, EOUSA and undersigned counsel conducted

internal discussions after EOUSA consulted with its components. Accordingly, the parties have

been in compliance with this Court’s orders.
                                     Defendant’s Statement
       EOUSA has given significant resources to the processing of Plaintiff’s request and

litigation. The final scope of narrowing has been helpful in terms of the number of records to

process for the inadvertently overlooked records in Bagwell II. However, the request in its entirety

is overly burdensome to the Department. At one point in the processing, every paralegal in EOUSA

was halted from their other FOIA assignments and assigned to work on the processing for this

case. See ECF No. 46-2.

       Given the increase in the backlog of requests and in litigation cases, EOUSA does not have

the resources to maintain the processing speed requested by Plaintiff. EOUSA currently has

approximately 170 cases in litigation, and approximately 2,400 requests in our backlog. Many of

the litigation cases are under production schedules. EOUSA estimates two (2) years for production

of the inadvertently overlooked records in Bagwell II. A production schedule that is more

aggressive than that will certainly result in an increase in EOUSA’s backlog and more litigation

cases being filed with this Court is probable. EOUSA recommends that it continue with bi-monthly

releases and status reports.

       Defendant agrees with Plaintiff’s additional details (Nos. 1-5) below.

                                       Plaintiff’s Statement

       The parties’ efforts to reduce the number of so-called “inadvertently overlooked records”

have resulted in 11,648 pages that will be reviewed for potential release, far less than the

158,405 documents that were in the original set. Details of the parties’ efforts are described more

fully below.

       As the Court may recall, in July 2018, the government committed to processing 158,405

documents in one year. Now, the government is proposing to process a fraction of that amount in




                                                 2
double the time. In addition, the government will have to process the so-called “remand records”

after it has finished processing the “inadvertently overlooked records,” which it previously said

would take an additional year. At this rate, it will take at least three more years to bring this

litigation to an end.

        For those reasons, Plaintiff believes the government should process the 11,648 remaining

pages in six months, a rate of approximately 2,000 pages per month.

        Additionally, for the Court’s information, Plaintiff wishes to provide the following details

of the parties’ discussions.

        1.      Immediately following the June 13, 2019 hearing, the parties began to discuss

potential ways to narrow the record set. Agency counsel provided an overview of the types of

documents available, which proved helpful.

        2.      On June 19, 2019, Plaintiff narrowed the universe of records to emails and

attachments sent or received during a 15 month period of time.

        3.      On July 16, 2019, the government informed Plaintiff that 86,561 pages would

have to be processed using the narrowed criteria.

        4.      On August 2, 2019, Plaintiff asked the government to further narrow the criteria

to emails that contained the names of 10 individuals.

        5.      On September 24, 2019, hours before the Court ordered the parties to provide a

status report, the government informed Plaintiff that 11,648 pages would have to be processed

and that EOUSA plans to release some documents in this month.
Dated: October 1, 2019              Respectfully submitted,


_____/s/_Ryan Bagwell____________    JESSIE K. LIU
444UphamStreet                       UNITED STATES ATTORNEY
Melrose,MA02176                      D.C. BAR NUMBER 472845
(608)466-6195
Email: ryan@ryanbagwell.com          DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division
Prose Plaintiff
                                     /s/ Rhonda L. Campbell
                                     RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                     Assistant United States Attorneys
                                     Civil Division
                                     555 4th Street,N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2559
                                     Rhonda.campbell@usdoj.gov

                                     Counsel for United States




                                       4
